DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on September 14, 2022 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued June 14, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.

Claim Rejections - 35 USC § 112
The rejections of claims 1-12 under 35 USC 112(a) as failing to comply with the written description requirement are maintained. Claim 1 recites that the second sub-mask strip has no hollow region, which is a negative limitation not supported by the original disclosure. Negative limitations must have basis in the original disclosure, the disclosed embodiment not having a certain element is not sufficient support when the absence of that element is not expressly disclosed. See MPEP 2173.05(i).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a first shielding strip” in claim 1 which already recites “a plurality of first shielding strips” and therefore claim 4 is indefinite because it is not clear if it is referring to the same shielding strips or a different shielding strip. For the purposes of examination it will be understood as referring to one of the previously recited plurality of shielding strips. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Obata et al. (US 2016/0047030) on claims 1 and 3 are maintained. The rejections are restated below.
[AltContent: textbox ((At least) two mask strips)]Regarding claim 1: Obata et al. discloses a mask device (200) having a frame (60) and a plurality of mask strips (100) on the frame (60) (par. 116, figure 19), where each mask strip (100) can be considered to be a sub-mask strip or can alternatively be considered to have a plurality of spliced together sub-mask strips as shown in figure 1 annotated below, where the first sub-mask strips each include a row of openings (25) which are hollow regions, where the thickness of the mask (100) at the slit (15) center near the openings (25) is less than a thickness of a general region (10a) of the upper metal mask (10) which is an edge region surrounding the slits (15) (pars. 36-37, figure 1). Obata further discloses that not all of the slits (15) need to have openings (25) such that some of the slits can be completely devoid of openings (25) (par. 44, 57, figure 15), where these slits (15) without openings (25) can be considered to be parts of the second sub-mask strips such that they have no hollow regions. Obata et al. further discloses reinforcement frames (65) which are shielding strips arranged side by side alternately with a plurality of first mask strips masks (100) which are the first mask strips (par. 119, figure 19)
[AltContent: textbox (First/fourth sub-mask strip)][AltContent: textbox (Second/third sub-mask strip)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    403
    589
    media_image1.png
    Greyscale



Regarding claim 3: Obata et al. discloses a thick region (10b) of the metal mask (10) which is on the first sub-mask strip and is thicker than the general region (10a) which corresponds to the edge region of the second sub-mask strip, as pictured above in the annotated figure 1 (par. 36, figure 1).  




Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Obata et al. as applied to claims 1 and 3 above on claims 2 and 7-9 maintained. The rejections are restated below. 
Regarding claim 2: Obata et al. fails to explicitly disclose that the thickness of the slit region (15) is 0.4 to 0.6 times the thickness of the general region (10a). However, Obata et al. does disclose that the resin mask (20) which makes up the entire thickness of the slit region (15) should be between 3 and 25 microns (par. 42), while the thickness of the metal mask (10) should be between 5 and 25 microns (par. 70), where the general region (10a) thickness is made up of both the resin mask (20) and metal mask thicknesses, such that there are several embodiments in which Obata et al. reads on the claimed range such as for instance where the metal mask and resin mask are both 10 microns, or the metal mask is 15 microns while the resin mask is 12. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use resin mask with a thickness in the range of 0.4 to 0.6 times that of the metal mask because ranges that overlap with those of the prior art are not considered to be a patentable advance (MPEP 2144.05). 
Regarding claim 7: Obata et al. fails to explicitly disclose a second mask plate having a second frame, and a second mask strip comprised of third and fourth sub-mask strips, where the orientations of the two plates are the same. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a second mask device (200) identical to the first one because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04). 
In the above modification, either of two sub-mask strips corresponding to the first and second sub-mask strips can read on the claimed third and fourth sub-mask strips, since all of them have a thickness of the central region less than that of the edge region, and any of them can be provided either with or without openings.
Regarding claim 8: Obata et al. fails to explicitly disclose that the thickness of the slit region (15) is 0.4 to 0.6 times the thickness of the general region (10a). However, Obata et al. does disclose that the resin mask (20) which makes up the entire thickness of the slit region (15) should be between 3 and 25 microns (par. 42), while the thickness of the metal mask (10) should be between 5 and 25 microns (par. 70), where the general region (10a) thickness is made up of both the resin mask (20) and metal mask thicknesses, such that there are several embodiments in which Obata et al. reads on the claimed range such as for instance where the metal mask and resin mask are both 10 microns, or the metal mask is 15 microns while the resin mask is 12. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use resin mask with a thickness in the range of 0.4 to 0.6 times that of the metal mask because ranges that overlap with those of the prior art are not considered to be a patentable advance (MPEP 2144.05). 
Regarding claim 9: Obata et al. discloses a thick region (10b) of the metal mask (10) which is on the third sub-mask strip and is thicker than the general region (10a) which corresponds to the edge region of the fourth sub-mask strip, as pictured above in the annotated figure 1 (par. 36, figure 1).  

The claim rejections under 35 U.S.C. 103 as unpatentable over Obata et al. as applied to claims 1-3 and 7-9 above, and further in view of Kim (US 2018/0026189) on claims 4-6 and 10-12 are maintained. The rejections are restated below. 
Regarding claims 4 and 10: Obata et al. discloses the reinforcement frames (65) which are shielding strips arranged side by side alternately with the masks (100) which are the first mask strips (par. 119, figure 19), but Obata et al. fails to explicitly disclose that these reinforcement frames (65) have any alignment marks. However, Kim discloses a similar mask device which includes similar support bars (130) arranged alternately with masks (120) where the support bars (130) include alignment holes (131) designed to ensure proper alignment with the masks and substrate (pars. 50-53, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use alignment holes as taught by Kim on the reinforcement frames (65) of Obata et al. because Kim teaches that this alignment mechanism helps prevent shadow phenomena which can result in defective products (pars. 5-10). 
Regarding claims 5 and 11: Obata et al. and Kim disclose that the alignment hole (131) is a hole (Kim par. 53, figure 2).
Regarding claims 6 and 12: Obata et al. discloses that the masks (100) are arranged as a plurality of mask strips (100) alternately arranged with the reinforcement frames (figure 19). 

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that the negative limitation in claim 1 is not new matter, that Obata does not teach that any of the slits can be non-overlapping with the openings and that the second mask plate of claim 7 is not identical to that of claim 1.
In response:
Regarding the new matter, the MPEP is clear that negative limitations must have basis in the original disclosure. See MPEP 2173.05(i). The instant specification at the portion cited by Applicant merely says: 
“In an embodiment of the first disclosure, the first mask plate is placed on the evaporation object, with the first hollow region aligning with a portion of the to-be-evaporating region, and the second sub-mask strip shielding a remaining portion of the to-be-evaporated region” 

This disclosure in no way provides basis for the claim limitation that “no hollow region is provided in the second sub-mask strip”. All it indicates is that the second sub-mask strip is meant to shield a portion of the to-be-evaporated region. This can easily be possible with a second sub-mask strip having a number of hollow regions, just not at the location of the to-be-evaporated region. Or the second sub-mask strip can have hollow regions at its fixing points, i.e. where a fastener would be used to attach it to a frame. This embodiment would still meet the above description in the specification, despite indeed having hollow portions. There is no supporting disclosure which provides explicit or implicit basis for “no hollow region is provided on the second sub-mask strip” and therefore that limitation is indeed new matter.
Regarding the Obata et al. reference paragraph 57 clearly indicates that any of the slits (15) which extend in the lengthwise direction (such as those in the figure 1 embodiment) can be made to not overlap with the openings (25). Figure 15 only shows one example of this arrangement where the non-overlapping slits are provided at the ends but Obata et al. is clear that this can be the case for any of the slits (15) in any of the configurations:
“Moreover, in the case where the slits 15 in a plurality of rows are arranged in the crosswise direction, a part of the relevant slits 15 arranged in a plurality of rows may be arranged at positions of not overlapping with the openings 25 as shown in FIG. 15. Moreover, the slits 15 not overlapping with the openings in a plurality of rows may be arranged as shown in FIG. 15, or one in only one row may be arranged in the crosswise direction.”

	Regarding claim 7, the new rejection above addresses the claimed difference between the first and second and third and fourth sub-masks. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        9/23/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717